Title: From Benjamin Franklin to James Partridge, 2 March 1785
From: Franklin, Benjamin
To: Partridge, James


				
					Passy, March 2. 1785.—
				
				Mr Franklin presents his Compliments to Mr Partridge, & begs his Care of the enclos’d Letter to Govr Pownall now at Marseilles, it relating to the Affairs of Mrs Barry. Mr F. takes the Liberty Mr Partridge was so good as to allow him of sending a Packet to his Care for Mrs Barry; and he heartily wishes Mr & Miss Partridge a prosperous Journey.
			